 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    KAREEM J. HOWELL,                                 Case No. 1:19-cv-00567-BAM (PC)
12                       Plaintiff,                     ORDER REGARDING PLAINTIFF’S
                                                        NOTICE TO PROCEED ON COGNIZABLE
13           v.                                         CLAIMS
14    GALAN, et al.,                                    (ECF Nos. 1, 13)
15                       Defendants.
16

17          Plaintiff Kareem J. Howell is a state prisoner proceeding pro se and in forma pauperis in

18   this civil rights action pursuant to 42 U.S.C. § 1983.

19          On October 18, 2019, the Court screened Plaintiff’s complaint and found that Plaintiff

20   stated a cognizable claim against Defendants Galan and Guzman for deliberate indifference to

21   serious medical needs for failing to provide heart medication and a cognizable claim against

22   Defendants Guzman and Sanchez for retaliation, but failed to state any other cognizable claims

23   against any other defendant. (ECF No. 13.) The Court ordered Plaintiff to either file a first

24   amended complaint or notify the Court in writing of his willingness to proceed only on the

25   medical deliberate indifference claim against Defendants Galan and Guzman and the retaliation

26   claim against Defendants Guzman and Sanchez, which would result in Plaintiff’s voluntary

27   dismissal of Defendants Flores and Baraona and all other claims, per Federal Rule of Civil

28   Procedure 41(a)(1)(A)(i). (Id. at 9-10.)
                                                        1
 1          On October 28, 2019, Plaintiff notified the Court of his willingness to proceed only on the

 2   cognizable claims identified by the Court. (ECF No. 14.) As explained in the Court’s October

 3   18, 2019 screening order, this notification also results in Plaintiff’s voluntary dismissal of

 4   Defendants Flores and Baraona and all other claims pursuant to Rule 41(a)(1)(A)(i). (ECF No.

 5   13, at 9-10.)

 6          “[U]nder Rule 41(a)(1)(i), a plaintiff has an absolute right to voluntarily dismiss his action

 7   prior to service by the defendant of an answer or a motion for summary judgment.” Commercial

 8   Space Mgmt. Co., Inc. v. Boeing Co., Inc., 193 F.3d 1074, 1077 (9th Cir. 1999) (quotation and

 9   citation omitted). “A plaintiff may dismiss some or all of the defendants, or some or all of his

10   claims, through a Rule 41(a)(1) notice. The filing of a notice of voluntary dismissal with the court

11   automatically terminates the action as to the defendants who are the subjects of the notice.”

12   Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997) (internal citations omitted). “[A]

13   dismissal under Rule 41(a)(1) is effective on filing, no court order is required, the parties are left

14   as though no action had been brought, the defendant can’t complain, and the district court lacks

15   jurisdiction to do anything about it.” Commercial Space Mgmt., 193 F.3d at 1078.

16          No Defendants have been served in this action and no defendant has filed an answer or

17   motion for summary judgment.

18          Accordingly, it is HEREBY ORDERED that:

19          1.       This action will proceed on Plaintiff’s complaint, filed on May 2, 2019, (ECF No.

20                   1), against Defendants Galan and Guzman for deliberate indifference to serious
21                   medical needs for failing to provide heart medication, and against Defendants

22                   Guzman and Sanchez for retaliation;

23          2.       All other claims and Defendants Flores and Baraona are dismissed from this action

24                   by operation of law pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i);

25                   and

26   ///
27   ///

28   ///
                                                         2
 1        3.    The Clerk of the Court is directed to terminate Defendants Flores and Baraona on

 2              the docket.

 3
     IT IS SO ORDERED.
 4

 5     Dated:   October 30, 2019                        /s/ Barbara   A. McAuliffe           _
                                                  UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                 3
